PER CURIAM:
El 10 de diciembre de 1986 concedimos al notario Ricardo Corretjer Ruiz un término para mostrar causa por no haber presentado los índices notariales requeri-dos por ley, 4 L.P.R.A. see. 1026, por un período de cuatro años, específicamente desde noviembre de 1982.
*515En su comparecencia el licenciado Corretjer Ruiz admite su falta. Explica que desde 1981 problemas económicos lo han obligado a mudar sus oficinas en varias ocasiones y que entre el 1982 y 1984 no realizó trabajo notarial.
Informa que sus actuaciones no le han causado daño a persona alguna y se excusa ante este Tribunal. También se allana a cualquier dictamen de este foro.
En estas circunstancias y considerando que se admitió el incumplimiento de la obligación de rendir índices notariales en violación de la See. 26 de la Ley Notarial, 4 L.P.R.A. see. 1026; In re Rigau, Jr., 118 D.P.R. 89 (1986), se suspenderá indefinidamente al Lie. Ricardo Corretjer Ruiz del ejercicio de la notaría.

El Alguacil del Tribunal procederá a incautarse de su obra notarial para ser entregada al Director de Inspección de Notarías.

El Juez Asociado Señor Rebollo López no intervino.